Citation Nr: 1628179	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to a disability rating in excess of 50 percent from August 7, 2009, and in excess of 70 percent from December 17, 2015 for service connected generalized anxiety disorder. 

2.   Entitlement to an earlier effective date than December 17, 2015 for the Veteran's total disability rating for compensation based on individual unemployability. 


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to October 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO granted an increase in the rating of the Veteran's generalized anxiety disorder to 50 percent effective August 7, 2009.  

In October 2015 the Board remanded the case to the RO for further development and adjudicative action.

In December 2015, following the Board's October 2015 remand, the RO issued a rating decision in which the Veteran's disability rating for service connected generalized anxiety disorder was raised from 50 percent to 70 percent effective December 17, 2015.  Because the increased rating for the Veteran's service-connected ischemic heart disease does not represent a complete grant of benefits sought, the increased rating claim for generalized anxiety disorder remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, subsequent to the issuance of the December 2015 supplemental statement of the case (SSOC) and after certification of the appeal to the Board in February 2014, additional service treatment records (STRs), service personnel records, and medical records were associated with the claim.  However, the Veteran waived RO consideration of evidence submitted in conjunction with his claim in an August 2015 statement.  


FINDINGS OF FACT

1.   For the entire period covered by this claim, the Veteran's service-connected generalized anxiety disorder has been manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms such as neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.   The most probative evidence of record demonstrates that the Veteran has been unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities for the entire period covered by this claim.  


CONCLUSIONS OF LAW

1.   The criteria for the assignment of a 70 percent rating, but not higher, for the service-connected generalized anxiety disorder have been met for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 9400 (2015).

2.   The criteria for a total disability rating for compensation based on individual unemployability has been met for the entire period covered by this claim.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in August 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate an increased rating claim, establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded several VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his generalized anxiety disorder has worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Ratings

The Veteran seeks a disability rating in excess of 50 percent from August 7, 2009.  The Veteran asserts that the RO made an error in granting him only a 50 percent rating in the April 2010 rating decision.  The Veteran points to the December 2009 examiner's report which gave the Veteran a Global Assessment of Functioning (GAF) score of 48 which is consistent with serious symptoms or any serious impairment in social, occupational, or school functioning.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The RO assigned a 50 percent rating for the service-connected generalized anxiety disorder  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400 in an April 2010 decision effective August 7, 2009.  The Veteran disagreed with the rating and this appeal ensued. 

The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

Under Diagnostic Code 9411, a 30 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that an evaluation of 70 percent is warranted for the Veteran's generalized anxiety disorder prior to December 2015.

The December 2009 examiner reviewed the Veteran's statements, his Service Treatment Records (STRs), a psychiatric examination from 1988, and the report of the medical board at the Naval Regional Medical Center as well as examining the Veteran in person.  The examiner noted that the Veteran's appearance and hygiene were appropriate, his affect was sad, his mood was anxious, he displayed suspiciousness and panic attacks, hallucinations were absent, his judgment was not impaired, his abstract thinking was normal, and suicidal ideation was present but without a plan.  The examiner noted that the Veteran's prognosis was poor.  The examiner opined that the Veteran's condition had steadily worsened.  The examiner found that the Veteran has extreme difficulty dealing with people or the kind of pressure associated with work expectations.  The examiner opined that the Veteran experiences total occupational and social impairment due to his mental disorder signs and symptoms.  The examiner gave the Veteran a GAF score of 48, indicating severe impairment in social, emotional, and occupational functioning. 

The Board finds that the December 2009 examiner's report indicates a severity of symptoms consistent with a 70 percent rating.  For instance, the presence of near continuous panic attacks and depression are consistent with a 70 percent rating and the December 2009 examiner noted the Veteran's affect was sad and there were panic attacks present.  Difficulty adapting to stressful circumstances including work is consistent with a 70 percent rating and the December 2009 examiner noted an inability to face situations in which people expect him to perform in any normal capacity and an extreme difficulty in trying to deal with people or any kind of pressure associated with work expectation.  Suicidal ideations are consistent with a 70 percent rating, but not a 50 percent rating, and the December 2009 VA examiner noted the presence of suicidal ideations without a plan. 

VA scheduled the Veteran for another mental examination in February 2013.  At that examination, the Veteran's clothing appeared somewhat disheveled, his grooming was somewhat poor, he displayed a depressed affect, he seemed somewhat limited in his insight that his participation in treatment may also be a mitigating factor, but the Veteran was also alert and oriented, his speech was prosodic, fluent, and intelligible, his thoughts were organized, associated, and relevant, and there was no indication of cognitive distortions, delusions, or hallucinations.  The Veteran denied any suicidal ideations or intentions at this examination.  The VA examiner reported the presence of symptoms such as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The February 2013 VA examiner's note that the Veteran's generalized anxiety disorder results in occupational and social impairment with reduced reliability and productivity indicates that the examiner felt a 50 percent rating was appropriate.  The February 2013 VA examiner noted that the Veteran had minimal treatment for his generalized anxiety disorder and was not compliant with treatment.  The VA examiner did not provide an explanation as to why the Veteran's condition had improved since his December 2009 examination.  Viewing this report in the light most favorable to the Veteran, the symptoms and examination do not support a conclusion that the Veteran's condition improved so greatly since December 2009 as to warrant a rating below 70 percent.  

VA examined the Veteran in December 2015 as well.  At this examination, the VA examiner reported the Veteran showed symptoms of a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  Based in part on this examination, the RO granted an increased disability rating of 70 percent.  

The Board notes the Veteran has stated that he does not wish to increase his rating for generalized anxiety disorder above 70 percent.  Specifically, in a January 2016 statement, the Veteran stated that he was satisfied with the 70 percent rating he was granted by the December 2015 rating decision.  At the same time, however, the Veteran appeared to assert that his disability was totally disabling in a manner that should warrant a 100 percent rating.  Although he may have been speaking to a claim for TDIU, given that there is some inconsistency in his statements, the Board will consider entitlement to an evaluation in excess of 70 percent..  

The evidence does not reflect total occupational and social impairment due to PTSD.  The Board is cognizant that the December 2009 VA examiner opined that the Veteran's mental disorder causes total occupational and social impairment.  But the examiner's overall clinical findings do not appear to be consistent with a 100 percent rating.  For example, the examiner noted that the Veteran appears to pose no threat of persistent danger or injury to himself or others, he does not have difficulty with activities of daily living, his behavior was appropriate, he had no hallucinations or delusions, and he had not obsessive rituals, among other findings.  The 100 percent rating criteria requires evidence of persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting himself or others, disorientation to time or place, or memory loss of names of close relatives, occupation, or own name.  There is no evidence of these or similar symptoms in the medical records.  Most significantly, the evidence reflects that the Veteran has remained married to the same person since 1980.  Thus, the degree of social impairment resulting from his disability does not appear to be total.

The February 2013 VA examiner opined that the Veteran experiences occupational and social impairment with reduced reliability and the December 2015 VA examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Neither of these examiners concluded that the Veteran was a danger to himself or others, exhibited grossly inappropriate behavior, or experienced memory loss for names of close relatives, his own occupation, or own name.  These two evaluations, and the observations that supported them, are inconsistent with a degree of total social and occupational impairment.

The overall evidence does not support assignment of a 100 percent rating for the Veteran's generalized anxiety disorder as his occupational and social impairment is less than total.  Thus, the Board denies entitlement to a rating in excess of 70 percent for the entire period covered by this claim. 

In conclusion, the evidence shows a disability picture that more closely approximates the criteria for a 70 percent rating, but no more, for the entire period under consideration. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected generalized anxiety disorder is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Total Disability Based Upon Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes the Veteran was granted TDIU effective December 17, 2015.  The record also reflects, however, that he was unemployed as of August 7, 2009, the effective date of his service connected generalized anxiety disorder.  The Board therefore finds that a claim of TDIU for the period from August 7, 2009 until December 17, 2015 is reasonably raised by the record. 

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. § 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the Veteran from securing or following a substantially gainful occupation.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

As a consequence of the decision above, the Veteran's service-connected anxiety disorder is 70 percent disabling from August 7, 2009.  Therefore, the Veteran meets the criteria for a TDIU on a scheduler basis for the entire period under consideration. 38 C.F.R. § 4.25 (a).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment

The RO granted the Veteran's TDIU claim as of the date of his increased rating for generalized anxiety disorder.  As the Board has granted the Veteran's claim for an earlier effective date for generalized anxiety disorder, it follows that the effective date of the Veteran's TDIU claim should be adjusted as well.  

The record reflects that the Veteran is a high school graduate and he has been unemployed since 2004.  The Veteran's last job was working for Alltel Wireless between 1995 and 2004.  The Veteran stated that his generalized anxiety disorder interferes with his ability to concentrate and complete work tasks, deal with conflict, problems, and people, and leads to issues with supervisors and coworkers.  

There is no evidence in the record that the Veteran's ability to maintain substantial gainful employment changed between August 2009 and December 2015.  The December 2009 examiner noted that the Veteran has extreme difficulty dealing with people or any kind of pressure associated with work expectation.  The December 2015 VA examiner noted that the Veteran's generalized anxiety disorder is likely to have a substantial adverse effect on the Veteran's ability to be productive and reliable get his work done, his ability to concentrate and follow instructions in most employment settings, and ability to interact effectively with coworkers and supervisors.  

In consideration of the foregoing, the Board finds that the majority of the evidence is for a finding that the Veteran was precluded from obtaining or maintaining substantially gainful employment due to the service connected generalized anxiety disorder between August 7, 2009 and December 17, 2015.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of August 7, 2009, but no earlier, for the award of TDIU.  



ORDER

Entitlement to a rating of 70 percent for the service-connected generalized anxiety disorder is granted for the period prior to December 17, 2015.

Entitlement to a rating in excess of 70 percent for the service-connected generalized anxiety disorder is denied. 

Entitlement to a TDIU is granted for the entire period covered by this claim. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


